DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                        ERNESTO LOUIS LUIS,
                             Appellant,

                                      v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D14-1796

                               [ March 4, 2015 ]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Fifteenth Judicial Circuit, Palm Beach County; Karen M. Miller, Judge;
L.T. Case Nos. 502008CF011684A & 502009CF012919A.

  Carey Haughwout, Public Defender, and Emily Ross-Booker, Assistant
Public Defender, West Palm Beach, for appellant.

   No appearance required for appellee.

PER CURIAM.

    We grant appointed counsel’s motion to withdraw pursuant to Anders
v. California, 386 U.S. 738 (1967). We affirm the corrected judgment
entered in lower tribunal Case Number 502009CF012919A, but remand
for the trial court to enter amended sentencing documents reflecting that
appellant is no longer sentenced for Count III.

   Affirmed; Remanded with Instructions.

TAYLOR, FORST and KLINGENSMITH, JJ., concur.

                           *           *           *

   Not final until disposition of timely filed motion for rehearing.